            Case 7:20-mj-02252-JCM Document 15 Filed 09/30/20 Page 1 of 1




                                                                  September 30, 2020


                                                                                                                 VIA ECF
Magistrate Judge Judith C. McCarthy
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

                 Re:      In re Extradition of Hyuk Kee Yoo, No. 20 Mag. 2252

Dear Judge McCarthy:

                I represent Keith Yoo in this extradition proceeding. I write now to request
permission to file an oversized brief (39 pages) in support of Mr. Yoo’s motion to dismiss South
Korea’s extradition request. The issues here are complicated -- a statute of limitations claim and
a claim that probable cause is lacking for all seven of the alleged embezzlements. Our brief, I
believe, is written concisely, but the arguments require additional space for a proper explication.
I have spoken to the government (AUSA Derek Wikstrom), and it does not oppose this request.

                                                                  Respectfully submitted,

                                                                  /s/ Paul Shechtman

                                                                  Paul Shechtman
                                                                  Partner




Paul Shechtman            T: +1.212.508.6107     F: +1.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020‐1100
                          paul.shechtman@bracewell.com          bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
